Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

In the Case of: )
)
Epsom Healthcare Center, )
(CCN: 30-5080), ) Date: March 13, 2008
)
Petitioner, )
)
-Vv.- ) Docket No. C-07-326
) Decision No. CR1749
Centers for Medicare & Medicaid )
Services. )
)
DECISION

I sustain the determination of the Centers for Medicare & Medicaid Services (CMS) to
impose remedies against Petitioner, Epsom Healthcare Center, consisting of: civil money
penalties in daily amounts of $5000 for each day of a period that ran from February 1
through February 4, 2007; and a denial of payment for new admissions for each day of a
period that ran from February 13 through April 29, 2007.'

' In its final brief, CMS asserts that the denial of payment for new admissions was
effective February 1, 2007. However, in its notice letter to Petitioner, CMS stated that the
denial of payment for new admissions would be effective February 3, 2007. And, in its
final notice letter to Petitioner dated June 18, 2007, CMS stated that the denial of
payment for new admissions was effective February 13, 2007. I conclude that the
effective date of the denial of payment for new admissions is February 13, 2007. CMS
exhibits (CMS Ex.) 4, 5; CMS final brief at 1.
I. Background

Petitioner is a skilled nursing facility doing business in New Hampshire. It participates in
the Medicare program and its participation is subject to requirements stated in sections
1819 and 1866 of the Social Security Act (Act) and in implementing regulations at 42
C.F.R. Parts 483 and 488.

A Medicare compliance survey of Petitioner’s facility was completed on February 1,
2007 (February | survey). The surveyors, and subsequently CMS, determined that
Petitioner was not complying substantially with several Medicare participation
requirements. Petitioner’s alleged noncompliance included two deficiencies that were
determined to be so egregious as to comprise immediate jeopardy for Petitioner’s
residents. Immediate jeopardy exists where a facility’s noncompliance causes or is likely
to cause serious injury, harm, impairment, or death to one or more residents. 42 C.F.R. §
488.301. CMS determined to impose the civil money penalties that I describe in the
opening paragraph of this decision in order to remedy Petitioner’s alleged immediate
jeopardy level noncompliance. It determined also that Petitioner abated its immediate
jeopardy by February 5, 2007. However, CMS found that Petitioner continued to remain
noncompliant, albeit at a level of seriousness that was less than immediate jeopardy,
through April 29, 2007.”

Petitioner requested a hearing to challenge CMS’s findings of immediate jeopardy level
deficiencies and the case was assigned to me for a hearing and a decision. I held a
hearing in Boston, Massachusetts, on December 13, 2007. At the hearing I received into
evidence exhibits from CMS which are identified as CMS Ex. 1-CMS Ex. 16, and CMS
Ex. 18-CMS Ex. 20. I received into evidence exhibits from Petitioner which are
identified as P. Ex. 1-P. Ex. 19. Each party submitted a post-hearing brief (final brief).

? CMS’s determination to impose a denial of payment for new admissions through
April 29, 2007 is based on findings of continued non-immediate jeopardy level
noncompliance through that date. At the February | survey the surveyors found that
Petitioner manifested 12 non-immediate jeopardy level deficiencies in addition to the two
immediate jeopardy level deficiencies that I address in this decision. Petitioner has
challenged neither the presence nor the duration of these non-immediate jeopardy level
deficiencies and, so, CMS’s determinations of their presence and to impose denial of
payment for new admissions to remedy them are administratively final.
3

II. Issues, findings of fact and conclusions of law
A. Issues
The issues in this case are whether:
1. Petitioner failed to comply with Medicare participation requirements;

2. CMS’s determination of immediate jeopardy is clearly erroneous; and

3. CMS’s civil money penalty determinations are reasonable.
B. Findings of fact and conclusions of law

I make findings of fact and conclusions of law (Findings) to support my decision in this
case. I set forth each Finding below as a separate heading. I discuss each Finding in
detail.

1. Petitioner failed to comply with Medicare participation requirements.

At issue here are two of the findings of noncompliance that were made at the February 1
survey. First, CMS asserts that Petitioner failed to comply substantially with the
requirements of 42 C.F.R. § 483.13(c). CMS Ex. 1, at 3-9. This regulation mandates a
participating facility to develop and implement written policies and procedures that
prohibit mistreatment, neglect, and abuse of residents. Second, CMS argues that
Petitioner contravened 42 C.F.R. § 483.25, which requires that each resident of a facility
must receive the necessary care and services to attain or maintain that resident’s highest
practicable physical, mental, and psychosocial well-being, in accordance with the
resident’s comprehensive assessment and plan of care. Jd. at 16-20.

a. Petitioner failed to comply with the requirements of 42 C.F.R.
§ 483.13 (c).

CMS’s allegations of noncompliance center on the care that Petitioner’s staff gave to two
of its residents who are identified in the February | survey report as Residents #s 13 and
7.
4

Resident # 13 was admitted to Petitioner’s facility on October 13, 2006. He expired eight
days after his admission. CMS Ex. 6, at 1, 20-21, 22, 26. He was gravely ill at the time
of his admission suffering from illnesses which included multiple myeloma and sepsis.
CMS Ex. 6, at 1. On October 14, 2006 the resident executed a form in which he told
Petitioner’s staff that they should attempt to resuscitate him in the event that he were
found to be not breathing, without a pulse, or in a status where he would be unlikely to
survive without advanced life support. CMS Ex. 6, at 32.7

Resident # 13 was observed by Petitioner’s staff at about 4:45 a.m. on October 21, 2006
to be alive and responsive. However, at about 5:10 on that same morning, a nursing
assistant entered the resident’s room and found him to be lying sideways across his bed,
unresponsive to verbal and physical stimuli, and with his eyes wide open and bulging.
CMS Ex. 6, at 25-26; P. Ex. 15, at 2. The nursing assistant was trained in administration
of cardiopulmonary resuscitation (CPR). CMS Ex. 13, at 3. She did not attempt to
perform CPR on the resident. Rather, she became distraught and left the resident’s room.
The nursing assistant reported to a registered nurse on duty telling the registered nurse
that she thought that Resident # 13 had expired. CMS Ex. 6, at 26; P. Ex. 15, at 2.

The registered nurse then went to the resident’s room in the company of a second nursing
assistant. In her notes of that encounter the nurse observed that the resident was
positioned sideways across the bed, with his eyes wide open, and with his oxygen cannula
detached from his nasal passageway. CMS Ex. 6, at 25-26. The nurse recorded that the
resident was unresponsive to verbal stimulus and had no pulse, respiration, or blood
pressure. Id.

The registered nurse, like the nursing assistant who first discovered Resident # 13 in an
unresponsive state, was trained in administration of CPR. She made no attempt to
provide CPR to the resident nor did she or any other member of Petitioner’s staff attempt
to call for emergency services for Resident # 13. After observing the resident the nurse
pronounced him dead at 5:20 on the morning of October 21, 2006.

Resident # 7 is an individual who, as of the February 1 survey, was aged 85 years. She
had resided at Petitioner’s facility since 2003 and her diagnoses included Alzheimer’s
disease, dementia, and osteoporosis. CMS Ex. 14, at 1,6; CMS Ex. 18, at 1. The
resident had severely limited functional capacity and was totally dependent on

* The document indicating the resident’s wishes was signed and dated by
Petitioner’s medical director on October 24, 2006, three days after the resident’s death.
CMS Ex. 6, at 32. Neither CMS nor Petitioner argue that the postdated form is in any
respect contrary to the wishes expressed by the resident on October 14.
5

Petitioner’s staff for care and support. The resident had a history of sustaining falls. Her
care plan included instructions that two staff members assist her with transfers to and
from a wheelchair and a nursing summary notes that one staff member was to assist her
with bathing. CMS Ex. 14, at 35, 59.

On December 22, 2006 the resident had an accident while she was being bathed, causing
her to sustain severe facial trauma. CMS Ex. 14, at 8-13, 61; CMS Ex. 15, at 1, 5.

The resident fell from a lift chair while she was being raised from a whirlpool tub. After
conducting an investigation into the circumstances of the accident Petitioner terminated
the employment of the nursing assistant who was assisting Resident # 7 when the accident
occurred. CMS Ex. 15, at 6.

i. Petitioner neglected the needs of Resident # 13.

In alleging that Petitioner neglected the needs of Resident # 13 CMS asserts that
Petitioner’s staff had a duty to make a reasoned assessment of his condition after the staff
discovered the resident lying unresponsive and to determine whether to initiate CPR.
CMS argues that Petitioner’s staff failed to make that assessment. Rather, the staff
simply assumed the resident to be dead and took no action to aid him. According to CMS
the appropriate action that the staff should have taken — absent signs of irreversible death
such as rigor mortis, dependent lividity, decapitation or decomposition — would have been
to implement CPR and to call for emergency assistance. CMS Ex. 12, at 8; CMS Ex. 20,
at 8.

Moreover, according to CMS, Petitioner had no policy in place governing the appropriate
circumstances under which to administer CPR to a non-responsive resident. Petitioner’s
only policies relative to CPR governed the obtaining of consent for DNR (do not
resuscitate) orders and for administration of CPR. CMS Ex. 8, at 3; CMS Ex. 9; CMS Ex.
20, at 5-7; Tr. at 97-98. Thus, CMS contends that Petitioner’s staff were left to exercise
their own judgment about when to administer CPR without a governing policy from
Petitioner.

CMS argues also that the absence of guidance from Petitioner resulted in its staff coming
to individual and, at times, contradictory conclusions about the appropriate circumstances
under which to administer CPR to a resident. For example, the nurse who attended
Resident # 13 on the date of the resident’s death testified that she received no guidance
from Petitioner about the appropriate circumstances for administering CPR but, instead,
relied on her training to decide when CPR would be appropriate. Tr. at 98. Petitioner’s
director and assistant director of nursing, by contrast, stated that it would be appropriate
for a staff member to administer CPR only when he or she witnessed a resident
experiencing cardiac or respiratory arrest. CMS Ex. 8, at 1, 3; CMS Ex. 20, at 5-7. And,
6

Petitioner’s medical director, a physician, averred that a resident with advanced disease
might not benefit from CPR. He suggested that it might be more humane in some
circumstances not to administer CPR to a patient who was likely to emerge from CPR ina
vegetative state. CMS Ex. 20, at 5.

CMS avers, finally, that there is no evidence showing that Petitioner or its staff undertook
measures to assure that residents’ wishes concerning resuscitation were immediately
available to Petitioner’s staff during an emergency situation. There were no bedside
labels at the facility indicating whether a resident desired to be resuscitated nor did
residents wear identification showing that they desired to be or not to be resuscitated in
the event of an emergency. In the case of Resident # 13, it was necessary to research the
resident’s treatment file at Petitioner’s nurses’ station in order to determine what his
wishes were concerning administration of CPR.

The evidence presented by CMS is prima facie proof that Petitioner neglected the needs
of Resident # 13 in contravention of 42 C.F.R. § 483.13(c). I find that the regulation
imposes on a facility the duty to develop coherent policies governing resuscitation of
residents who experience cardiopulmonary arrest. The evidence offered by CMS shows
that Petitioner failed to do so. The consequence was that, on the morning of October 21,
2006, Petitioner’s staff was without guidance when Resident # 13 went into
cardiopulmonary arrest.

Neither the Act nor implementing regulations leave the decision as to when to attempt to
resuscitate solely in the hands ofa facility’s staff. A resident has an absolute right to
decide whether a facility should attempt resuscitation in the event of cardiopulmonary
arrest. The whole point of having a resident express his or her wishes in advance is to
make certain that the facility is aware of the resident’s intent and does everything
reasonable to carry it out.

The resident’s right to expect that the staff will attempt to resuscitate him or her if that is
what he or she wants imposes on the facility the duty to develop policies that clearly
educate the staff as to the circumstances when resuscitation is appropriate. It imposes the
additional duty on the facility to make sure that the resident’s intent is known or
immediately accessible when an event possibly requiring resuscitation occurs.

The evidence offered by CMS establishes that Petitioner failed to discharge these
obligations. It supports a conclusion that Petitioner had no policy governing when
resuscitation should be attempted. Effectively, it left that determination up to its nursing
staff, to be made on an ad hoc basis. The evidence also supports a finding that Petitioner
essentially depended on its individual nurses’ personal training and experience without
assuring that its staff was trained systematically in the circumstances where resuscitation
7

should be attempted. Furthermore, the evidence offered by CMS shows that Petitioner
failed to have a coherent system in place designed to assure that the staff was aware of the
intent of its individual residents. Time is of the essence when an individual goes into
cardiopulmonary arrest. Such precious time can be wasted — and lives, potentially, lost —
where a staff is not instantly aware of a resident’s expressed wish to be resuscitated.
However, in this case, there was nothing in Resident # 13’s room or on his person to tell
the staff what his intent was.

It is impossible to decide from the evidence offered by CMS whether Resident # 13
would have benefitted from CPR or emergency services. However, it is apparent from
the evidence that, on the morning of October 21, 2006, Petitioner’s staff not only had no
facility guidelines for determining whether to attempt to resuscitate the resident, but that
they failed also to comply with prevailing standards of care governing when resuscitation
should be attempted. The American Heart Association (AHA) guidelines governing
administration of CPR specify that all patients in cardiac arrest should receive
resuscitation unless:

* The patient has a valid Do Not Attempt Resuscitation (DNAR) order

* The patient has signs of irreversible death (eg, rigor mortis, decapitation,
decomposition, or dependent lividity)

+ No physiological benefit can be expected because vital functions have
deteriorated despite maximal therapy (eg, progressive septic or cardiogenic shock)

CMS Ex. 12, at3. The evidence offered by CMS establishes that the resident wanted to
be resuscitated and that, on the morning of October 21, when he was first discovered
unresponsive, he manifested none of the signs of irreversible death. The nurse’s notes
made on that date do not record that the resident displayed rigor mortis, was decapitated,
had decomposed, or manifested dependent lividity.

In responding to CMS’s case Petitioner argues, first, that there is no explicit requirement
in the regulations that facilities have in place policies or procedures governing the
decision on when to attempt resuscitation. Petitioner’s final brief at 2. This lack of
specificity, according to Petitioner, means that it was obligated to comply only with
professionally recognized standards of quality. It asserts that there is no dispute that the
AHA guidelines, which I discuss above, established the criteria for determining whether
Petitioner’s staff should have attempted to resuscitate Resident # 13. Jd. at3. According
8

to Petitioner, these guidelines are precisely what its staff adhered to in deciding that CPR
should not be given to the resident. Jd. at 3-5. Finally, Petitioner contends that, in fact, it
had policies in place which prevented residents such as Resident # 13 from being
neglected. Jd. at 5-6.

I do not find these arguments to be persuasive. The unrebutted evidence of this case
establishes that Petitioner had nothing in place that told its staff how to assess and
respond to an episode of cardiopulmonary arrest. It is true, as Petitioner contends, that
nothing in the regulations says explicitly that a facility must develop policies instructing
its staff as to when to attempt or to withhold resuscitation. But, a resident’s right to
express his wishes concerning resuscitation would be hollow if a facility had no policy in
place directing its staff as to how those wishes must be implemented. In confronting an
issue of life or death, such as the question of whether to attempt resuscitation, a resident
should not be subject to the whim of individual staff members of a facility. If nothing
else, a facility should instruct its staff to follow professionally recognized standards of
care, such as the AHA guidelines, in the event of a resident going into cardiopulmonary
arrest.

Second, I do not find that Petitioner proved that its staff complied with AHA guidelines in
deciding whether to attempt to resuscitate Resident # 13. To support its contention that
the staff followed AHA guidelines in deciding not to attempt to resuscitate the resident
Petitioner relies on the following testimony given by the registered nurse who was called
into Resident # 13’s room on the morning of October 21:

[w]Jhen I walked in and I saw that his color changed and I saw his eyes —
you know, his eyes were bulging, and .. . his tongue was thrust up in the
back of his throat, his head was hang — you know, everything was hanging
there, and I went to grab him and help him up . . . [A nursing assistant] was
in the room and tried to grab his feet, and we tried to turn him around. And
like I said, his eyes never moved, and, you know, they were bulged severely
out of his head when he was laying back.

And when we got him on the bed, his eyes did change a little bit to go back
in his head, but they did not move sideways, blink or anything. And when I
called his name, did his vital signs, he was dead. He was dead.

Tr. at 92-93. Assuming this testimony to be accurate, it describes nothing that comports
with the AHA guidelines’ criteria for withholding resuscitation. The testimony
does not describe decapitation, dependent lividity, rigor mortis, or decomposition.
9

Petitioner seems to suggest that the contemporaneous nurse’s notes recording Resident

# 13’s condition on October 21“ might be incomplete and that they omit details and
observations that support the nurse’s conclusion that Resident # 13 was not a candidate
for resuscitation. In her declaration and at the hearing the nurse who was summoned to
the resident’s room averred that the resident’s skin tone had changed from a “black” color
to “grayish,” thereby convincing her, along with other facts, that the resident was dead.

P. Ex. 14, at 4; Tr. at 88, 91.* I do not accept as credible this observation of the
resident’s appearance made many months after the resident’s death and not contained in
the nurse’s contemporaneous nursing notes. But, even if it is accurate, it does not provide
proof that AHA guidelines for resuscitation were followed by Petitioner’s staff. There
simply is no evidence in this case establishing that the change in the resident’s appearance
constituted “lividity” as is defined by the guidelines or met any of the other criteria
established in the guidelines as grounds for withholding resuscitation.*

The weight of the evidence, therefore, does not prove that Petitioner’s staff followed
AHA guidelines. But, even had they followed those guidelines to the letter, that would
not excuse Petitioner’s failure to develop a policy concerning resuscitation. It is simply
not sufficient that a facility rely on an individual nurse or other staff member’s acumen or
training to know when to apply the AHA guidelines in a case of cardiopulmonary arrest.
Absent an overall facility policy that makes certain that a// of its staff are aware of and
trained in the applicable guidelines, there is no guarantee that a resident’s expression of
intent concerning resuscitation will be implemented consistent with professionally
recognized standards of nursing care.

To support its assertion that it had policies in place that protected residents against neglect
Petitioner cites its internal policy governing pronouncement of death. P. Ex. 6;
Petitioner’s final brief at 5-6. Petitioner contends that its staff complied with this policy.

* Resident # 13 was an African American.

* Petitioner offered a statement from a physician declaring that the resident had
“obvious clinical signs of irreversible death.” P. Ex. 18, at 6. But this physician is not an
expert in resuscitation and, moreover, he did not aver explicitly that the resident’s
appearance conformed with the AHA guidelines. Moreover, the physician’s conclusion
clearly was based more on the nurse’s current statements than on her contemporaneous
notes.
10

The policy in question permits a registered nurse to pronounce death when a resident is
found “without palpable pulse and without audible respirations ....” P. Ex. 6.
Petitioner reasons that its staff did all that they were required to do for Resident # 13
because, when they discovered him on the morning of October 21, 2006, he was without
pulse or respiration. Petitioner’s final brief at 5.

I find this argument to be unpersuasive. If Petitioner in fact intended its policy on
pronouncement of death to define the circumstances when resuscitation should be
withheld that policy was manifestly contrary to professionally recognized standards of
nursing care.

Clearly, one of the criteria for death is absence of pulse or respiration. But, it is also
evident that individuals may cease breathing and their hearts may stop and, nevertheless,
they may be resuscitated. The point of the AHA guidelines is that there are some cases
where individuals in cardiopulmonary arrest may be resuscitated. And, for that reason,
cessation of pulse and respiration in and of itself is not a basis for withholding
resuscitation. Consequently, Petitioner’s policy on pronouncement of death did not
substitute for a policy consistent with professionally recognized standards of nursing care
governing when to attempt to resuscitate.°

ii. Petitioner neglected the needs of Resident # 7.

CMS contends that a nursing facility has an obligation to provide its residents with safe
personal care. It asserts that Petitioner failed to discharge this duty with respect to
Resident # 7 in that it allowed the resident to be cared for by a recently hired employee
whose competency was not assured.

I agree with CMS’s analysis of a facility’s duty under the regulations. The regulations
implicitly require that all care provided to residents in a skilled nursing facility be given
by competent, well-trained care givers. Failure systematically to provide adequate
training and supervision of new hires or to establish a mechanism to monitor new
employees’ performance is a failure to assure that these individuals are competent and
adequately trained and that failure constitutes neglect of residents’ needs.

° Petitioner also argues that the nurse’s decision to pronounce death was consistent
with provisions of New Hampshire law. I find that argument to be irrelevant. The issue
here is not whether the facility staff violated State law but whether it complied with
federal regulations and applicable standards of nursing care. I do not find any
inconsistency between State law and Medicare participation requirements but, if one
existed, the federal requirements would be controlling.
11

The nursing assistant providing care to Resident # 7 when the resident sustained her fall
from a lift chair was a newly hired employee still within her 90-day introductory period
of employment. The probable cause of the resident’s fall was that the nursing assistant
failed adequately to assure that the resident’s seat belt was fastened when she was in the
chair. The resident evidently rocked the chair back and forth and fell as she was being
lifted. I find it unnecessary to decide whether staff negligence or inadequate supervision
and training caused the accident. What is important, and what is supported by CMS’s
prima facie case, is that there were not systems in place at Petitioner’s facility to assure
that recently hired employees, such as the nursing assistant in question, received adequate
training, supervision, and evaluation.

The evidence offered by CMS amply supports a finding that Petitioner’s management did
not assure that newly hired nursing assistants received adequate training, supervision and
evaluation. Petitioner’s policy was that newly hired employees would serve in a
probationary status for the first 90 days of their employment. CMS Ex. 19, at 4.’ During
that period the employee’s performance would be assessed for suitability to work in a
non-probationary status. /d. Petitioner’s personnel policies did not define “suitability.”
Nor did they provide specific benchmarks for evaluating the training and performance of
newly hired employees. Rather, those policies provided for informal periodic progress
reports of newly hired employees’ performance and for informal on-the-job feedback
between supervisors and newly hired employees. Jd. The policies did not, however,
describe the elements of a typical progress report. Nor did they contain any formal
requirements for evaluating the competency of newly hired employees. Jd.

7 CMS’s evidence concerning the training, supervision, and evaluation of newly
hired employees consists of a surveyor’s affidavit. CMS Ex. 19. In her affidavit the
surveyor cites to facility policies that she avers are contained in a document entitled
“Human Resources Policies and Procedures for Performance Expectations and
Appraisals; Promotions and Transfer.” Jd. at 4. CMS does not cite directly to this
document. CMS appears to have identified the document originally as CMS Ex. 17, but
then did not offer that exhibit into evidence at the hearing (in a letter dated January 9,
2008, I explain how the exhibits that I received were identified and numbered).
Normally, I am reluctant to rely on a surveyor’s characterization of a document when the
document itself is not in evidence. However, in this case Petitioner did not challenge the
surveyor’s description of Petitioner’s policies as inaccurate. Rather, it argued that it
trained, supervised and evaluated its employees adequately based on evidence not
discussed in the surveyor’s affidavit. Given that, I accept the affidavit as an accurate
description of the document’s contents.
12

Evidence offered by CMS shows also that the supervision received by the nursing
assistant consisted of a preceptorship under the guidance of another nursing assistant.
CMS Ex. 19, at 5. But, Petitioner generated no documentation showing that the preceptor
nursing assistants were supervised in order to assure that they provided newly hired
nursing assistants with adequate training. Nor was there evidence that Petitioner’s
supervisory employees ever actually worked closely with newly hired nursing assistants
to assure that they were trained adequately, performing effectively, and carrying out
facility policies. Id.

The obvious problem with Petitioner’s policies — as described in evidence offered by
CMS - is that Petitioner was not actively supervising and training its newly hired nursing
assistants. I take notice that in nursing facilities, including Petitioner’s facility, much of
the day-to-day patient care is provided by nursing assistants. These are the individuals
who feed, dress, and bathe incapacitated residents such as Resident # 7. Nursing
assistants, unlike nurses, do not receive professional educations outside of the facilities
which employ them. The Medicare program assumes that the facilities will train nursing
assistants and assure that they are performing their duties competently.

Here, the evidence shows that Petitioner had in place only the vaguest of precatory
language governing the training, supervision, and evaluation of its newly hired nursing
assistants. CMS’s evidence shows that Petitioner had no measurable standards in place to
assure that these employees actually received the training and guidance that they needed
in order to perform their duties. Furthermore, the evidence offered by CMS shows that
Petitioner’s professional nursing staff did not even directly supervise its newly hired
nursing assistants. Such supervision as occurred was left to other nursing assistants —
individuals who were not, in fact, part of Petitioner’s management structure and who had
no real supervisory training.*

* A textbook for nursing assistants provides “role limits” for nursing assistants and
states:

Never supervise other nursing assistants or assistive personnel. This is a nurse’s
responsibility. You will not be trained to supervise others. Supervising others can
have serious legal consequences.

CMS Ex. 16, at 3 (emphasis in original).
13

Petitioner argues that, in fact, it provided adequate training, supervision, and evaluation of
its nursing assistants. I find these arguments to be unpersuasive. First, Petitioner
contends that CMS is asserting that noncompliance consisted of an “employee’s failure to
follow established policies in one specific instance.” Petitioner’s final brief at 7. I
disagree with this characterization of CMS’s contentions. What is at issue here is not the
performance of the nursing assistant or whether she caused Resident # 7 to sustain an
accident. Rather, it is the overall failure of Petitioner to train, supervise, and evaluate its
newly and/or recently hired nursing assistants adequately.

Petitioner argues also that it carefully checked the employment history of the nursing
assistant whose job performance underlies CMS’s findings before hiring her. Petitioner’s
final brief at 7. I accept as true this representation. But, Petitioner’s hiring practices are
not an issue in this case. The issue is what happened at Petitioner’s facility after it hired
its nursing assistants.

Petitioner contends that the nursing assistant who was involved with Resident # 7 went
through an initial orientation where she was provided with information on safety in the
workplace, including proper use of equipment, and that Petitioner had a policy in place
governing proper use of lift chairs. Petitioner’s final brief at 7. I accept these assertions
as true but they beg the question of whether Petitioner took steps to assure that the
information that its staff imparted to its nursing assistants was adequately assimilated and
employed by them. Finally, Petitioner contends that its staff adequately supervised newly
hired nursing assistants because an experienced nursing assistant is assigned to shadow
each newly hired nursing assistant. /d. But, “shadowing” and preceptorships do not
constitute supervision. It is simply inadequate for a facility to place in the hands of a non-
supervisory employee the responsibility for assuring that another non-supervisory
employee is adequately trained and competent to perform the tasks that are assigned to
him or her.

b. Petitioner failed to comply with the requirements of 42 C.F.R.
§ 483.25.

CMS relies on the evidence that I discuss at Part a.i. of this Finding addressing the care
that Petitioner’s staff gave to Resident # 13 as support for its contention that Petitioner
failed to provide its residents with the necessary care and services for each resident to
attain his or her highest practicable physical, mental, and psychosocial well-being in
accordance with that resident’s comprehensive assessment and plan of care.
14

I find that this evidence is ample support for CMS’s contention. A resident in a skilled
nursing facility has a right to expect that his or her instructions concerning resuscitation
will be carried out scrupulously, in compliance with professionally recognized standards
of care, in the event that he or she experiences a cardiopulmonary arrest. The evidence
offered by CMS strongly supports the conclusion that Petitioner was unable to provide
assurances to its residents that their wishes would be carried out. Petitioner had no
comprehensive policy governing resuscitation nor did it provide uniform training and
guidance to its staff as to when resuscitation should be attempted.

Petitioner’s arguments against being found deficient in providing care pursuant to 42
C.F.R. § 483.25 are identical to those which it makes in opposition to CMS’s allegations
of failure to comply with 42 C.F.R. § 483.13(c). I find these arguments to be
unpersuasive even as I find them to be an unpersuasive defense to the allegations
concerning Petitioner’s compliance with the other regulation. It is not sufficient for
Petitioner to argue, as it has in this case, that providing CPR to Resident # 13 would have
been futile, that the nurse who cared for Resident # 13 was well-trained, or that she
pronounced death in accordance with Petitioner’s policies or even with State law. All of
these arguments fail to address the requirement that Petitioner have in place policies that
clearly advise staff about the appropriate circumstances when resuscitation should or
should not be attempted and to communicate those policies to the staff.

2. Petitioner did not prove to be clearly erroneous CMS’s determination
of immediate jeopardy.

Where CMS makes a finding of immediate jeopardy the burden falls on the facility to
prove that determination to be clearly erroneous. Here, CMS’s determination of
immediate jeopardy level violations of two regulations is amply supported and Petitioner
did not prove that determination to be clearly erroneous.

The likelihood of harm to residents is substantial where, as in this case, a facility fails to
develop a policy governing an issue as vital as when to attempt resuscitation and fails to
communicate whatever policy it may have to its staff. The obvious risk is that a resident
may not have his or her wishes carried out in the event of a cardiopulmonary arrest.
Similarly, there is a palpable likelihood of harm to residents where a facility fails to
implement adequate systems to train, supervise, and evaluate newly hired employees.
Nursing assistants may not be highly skilled or educated individuals but the care that they
provide to residents is vital and there are great risks associated with that care. Learning
how to provide care for a debilitated resident and providing that care competently are
critical functions. Residents are at great risk where even the lowest level care givers are
not adequately trained, supervised, or evaluated.
15

In asserting that CMS’s determination of immediate jeopardy was clearly erroneous
Petitioner focuses on proving that, in the case of Resident # 13, his death was inevitable
and could not have been prevented by attempting to resuscitate him. But, the inevitability
of the resident’s death really begs the question of Petitioner’s compliance and the
likelihood of harm resulting from its noncompliance. As I state above, it is impossible to
say that resuscitation would have benefitted this resident. But, it is clear also that the
episode involving Resident # 13 revealed a glaring flaw in Petitioner’s network of care.
The absence of any policy governing the appropriate circumstances regarding when to
attempt to resuscitate put a// of Petitioner’s residents at risk of misjudgment and
potentially fatal staff errors.

As to Resident # 7, Petitioner contends that the accident involving her was an isolated
event cured by Petitioner’s termination of employment of the nursing assistant who was
providing care when the accident occurred. But this argument also begs the question of
Petitioner’s compliance and the likelihood of harm. Petitioner’s failure to have in place a
system for training, supervising, and evaluating its nursing assistants put, potentially, all
of Petitioner’s newly hired nursing assistant staff at a deficit. And that redounded to the
disadvantage of all of Petitioner’s residents and not just Resident # 7.

3. CMS’s civil money penalty determination is reasonable.

Regulations governing the amounts of civil money penalties provide that, where there is
immediate jeopardy level noncompliance, penalties may range in amounts from $3050 to
$10,000 per day. 42 C.F.R. § 488.438(a)(i)(1). The regulations prescribe the factors that
may be used to decide where within this range an immediate jeopardy level penalty
amount should fall. These factors may include: the seriousness of a facility’s
noncompliance; the facility’s culpability; its compliance history; and its financial
condition. 42 C.F.R. §§ 488.438(f)(1)-(4); 488.404 (incorporated by reference into 42
C.F.R. § 488.438(f)(3)).

A threshold question that I must resolve in deciding what penalties should be imposed
against Petitioner is the duration of its immediate jeopardy level noncompliance. A
facility may challenge CMS’s determination of duration. If it does it bears the burden of
proving that the noncompliance ended earlier than that which is determined by CMS.

Here, CMS determined that Petitioner’s immediate jeopardy level noncompliance lasted
from February | through 4, 2007. Although Petitioner disputes whether noncompliance
existed in this case it has not offered compelling proof that it corrected its deficiencies at
a date that is earlier than was determined by CMS. For that reason I sustain CMS’s
determination as to duration.
16

I also sustain CMS’s determination of penalty amounts, $5000 per day for each day of the
four day period of Petitioner’s immediate jeopardy level noncompliance. CMS offered no
argument in its final brief on the issue of penalty amount. However, it is evident that the
seriousness of Petitioner’s noncompliance justifies penalties of $5000 per day. The risks
posed to Petitioner’s residents by its noncompliance were very high. There was a high
likelihood of injury or even death to residents resulting from Petitioner’s failure to
communicate to its staff any policy concerning the appropriate circumstances to attempt
resuscitation and its failure to train, supervise, and evaluate newly hired nursing
assistants.

Petitioner argues that there is no evidence that it has a compliance history or a level of
culpability that would justify the penalty amounts in this case. I agree with Petitioner that
CMS offered no evidence addressing these criteria. But seriousness of noncompliance in
and of itself may justify a penalty amount. And, in this case I find that Petitioner’s
noncompliance was sufficiently egregious to justify the penalties without regard to any of
the other regulatory factors that govern penalty amounts.”

/s/
Steven T. Kessel
Administrative Law Judge

° Petitioner did not offer evidence or argument showing that its financial condition
justified reducing the civil money penalty amounts.
